           Case 2:19-cv-01067-RFB-DJA Document 16 Filed 09/06/19 Page 1 of 2




 1   RAMIRO MORALES, # 7101
     Email: rmorales@mfrlegal.com
 2   MORALES FIERRO & REEVES
     600 S. Tonopah Drive, Suite 300
 3   Las Vegas, NV 89106
     Tel: (702) 699-7822
 4   Fax: (702) 699-9945
 5   Attorneys for Defendant ST. PAUL
     MERCURY INSURANCE COMPANY
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     PHILADELPHIA INDEMNITY               )        CASE NO.: 2:19-cv-01067-RFB-CWH
                                                                               DJA
11                                        )
     INSURANCE COMPANY,
                                          )        STIPULATION FOR ONE (1) WEEK
12                                        )        EXTENSION TO FILE ANSWER TO
                     Plaintiff,           )        PLAINTIFF’S COMPLAINT
13                                        )
             vs.                          )        (First Request)
14                                        )
     ST. PAUL MERCURY INSURANCE           )
15
     COMPANY; DOES I-X, and ROE ENTITIES, )
     I-X, inclusive,                      )
16                                        )
                                          )
17                   Defendants.          )
18

19

20

21

22

23

24

25

26

27

28
                                               1
     STIPULATION FOR EXTENSION                         CASE NO.: 2:19-cv-01067-RFB-CWH
            Case 2:19-cv-01067-RFB-DJA Document 16 Filed 09/06/19 Page 2 of 2




 1          Defendant St. Paul Mercury Insurance Company (“Defendant” or “St. Paul) by and

 2   through its attorneys of record, Morales Fierro & Reeves, and Plaintiff Philadelphia Indemnity

 3   Insurance Company (“Plaintiff” or “Philadelphia”), by and through its attorneys of record,

 4   Stephenson & Dickinson, P.C., hereby stipulate and agree to extend the deadline for Defendant

 5   to file an answer to the Complaint up to and including September 16, 2019.

 6          This stipulation is in compliance with L.R. IA 6-1(a). There is good cause for this

 7   stipulation. Defendant’s counsel needs an additional week to prepare an answer to the

 8   Complaint. This is the parties’ first request for an extension of the deadline.

 9          Respectfully submitted,

10

11   Dated: September 6, 2019                      STEPHENSON & DICKINSON, P.C.

12
                                                   By:     /s/ Marsha L. Stephenson
13
                                                           MARSHA L. STEPHENSON
14                                                         Attorneys for Plaintiff PHILADELPHIA
                                                           INDEMNITY INSURANCE COMPANY
15

16   Dated: September 6, 2019                      MORALES, FIERRO & REEVES

17
                                                   By:     /s/ Ramiro Morales
18
                                                           RAMIRO MORALES
19                                                         Attorneys for Defendant ST. PAUL
                                                           MERCURY INSURANCE COMPANY
20

21

22

23

24

25

26

27

28
                                                      2
     STIPULATION FOR EXTENSION                                 CASE NO.: 2:19-cv-01067-RFB-CWH
          Case 2:19-cv-01067-RFB-DJA Document 16-1 Filed 09/06/19 Page 1 of 2




 1   RAMIRO MORALES, # 7101
     Email: rmorales@mfrlegal.com
 2   MORALES FIERRO & REEVES
     600 S. Tonopah Drive, Suite 300
 3   Las Vegas, NV 89106
     Tel: (702) 699-7822
 4   Fax: (702) 699-9945
 5   Attorneys for Defendant ST. PAUL
     MERCURY INSURANCE COMPANY
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     PHILADELPHIA INDEMNITY               )        CASE NO.: 2:19-cv-01067-RFB-CWH
                                                                               DJA
11                                        )
     INSURANCE COMPANY,                            ORDER GRANTING
                                          )        [PROPOSED] ORDER ON
12                                        )        STIPULATION FOR ONE (1) WEEK
                     Plaintiff,           )        EXTENSION TO FILE ANSWER TO
13                                        )        PLAINTIFF’S COMPLAINT
             vs.                          )
14                                        )        (First Request)
     ST. PAUL MERCURY INSURANCE           )
15
     COMPANY; DOES I-X, and ROE ENTITIES, )
     I-X, inclusive,                      )
16                                        )
                                          )
17                   Defendants.          )
18

19

20

21

22

23

24

25

26

27

28
                                               1
     PROPOSED ORDER                                    CASE NO.: 2:19-cv-01067-RFB-CWH
          Case 2:19-cv-01067-RFB-DJA Document 16-1 Filed 09/06/19 Page 2 of 2




 1          Good cause having been shown, the Stipulation of Defendant St. Paul Mercury Insurance

 2   Company and Plaintiff Philadelphia Indemnity Insurance Company for Defendant to have a one

 3   week extension to answer the Complaint is granted. Defendant has up to and including

 4   September 16, 2019 to file an answer to the Complaint.

 5          IT IS SO ORDERED.

 6                                  September
                        9th day of ______________,
            Dated this _____                       2019.
 7

 8                                                UNITED    STATES DISTRICT JUDGE
                                                 Daniel J. Albregts
 9                                               United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
     PROPOSED ORDER                                           CASE NO.: 2:19-cv-01067-RFB-CWH
